Exhibit 10.2






IEC ELECTRONICS CORP.


2019 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement (this “Award Agreement”) is made and
entered into as of [_______________], 20__ (the “Date of Grant”), by and between
IEC Electronics Corp. (the “Company”) and ___________________ (the
“Participant”). Capitalized terms not defined in this Award Agreement shall have
the respective meanings given such terms by the IEC Electronics Corp. 2019 Stock
Incentive Plan (the “Plan”).
1.Award. The Company hereby grants to the Participant an Award (the “Award”) of
Restricted Stock of [________] shares of Stock (the “Restricted Stock”), subject
to the provisions of the Plan and to the terms and conditions of this Award
Agreement.


2.Restrictions on Transfer. Except as otherwise provided in this Award
Agreement, until the shares of Restricted Stock vest, the shares of Restricted
Stock may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution,
and they shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation, or other disposition of
the shares of Restricted Stock contrary to the provisions hereof, and the levy
of any execution, attachment, or similar process upon the shares of Restricted
Stock, shall be null and void and without effect.


3.Vesting. Except as otherwise provided by the Participant’s employment
agreement (if any), subject to the provisions of the Plan and this Award
Agreement, and subject to the Participant’s continued employment with the
Company or any of its Affiliates through such date, [________] of the shares of
Restricted Stock will vest on [________] (each such date a “Vesting Date”).


4.Acceleration of Vesting. Notwithstanding the provisions of Section 3 above,
the restrictions set forth in this Award Agreement will immediately lapse and
the shares of Restricted Stock will immediately vest upon the occurrence of any
of the following events prior to the Vesting Date: (a) the Participant’s death;
(b) the Participant’s Disability; (c) the Participant’s Retirement (as defined
below); (d) a Change in Control if either (i) the employment of the Participant
is terminated or (ii) the acquirer does not agree to assume or substitute the
shares of Restricted Stock for similar awards on shares of acquirer’s common
stock; or (e) the occurrence of any other event or condition for which the
Participant’s employment agreement (if any) provides for accelerated vesting.
“Retirement” means termination of employment with the Company or any of its
Affiliates if such termination of employment constitutes normal retirement,
early retirement, disability retirement or other retirement as provided for at
the time of such termination of employment under the applicable retirement
program then maintained by the Company or any of its Affiliates provided that
the Participant does not continue in the employment of the Company or any of its
Affiliates.


5.Termination of Employment; Detrimental Activities.


(a)Except as otherwise provided by the Participant’s employment agreement (if
any), all rights in and to any and all shares of Restricted Stock granted
pursuant to this Award Agreement, which have not vested as described in
Section 3 or 4 above, shall be forfeited upon: (i) the Participant’s termination
of employment with the Company and its Affiliates for any reason, whether with
or without Cause, other than





--------------------------------------------------------------------------------

Exhibit 10.2




the Participant’s death, Disability or Retirement or a Change in Control; or
(ii) a determination by the Committee that the Participant engaged in
Detrimental Activity. “Detrimental Activity” shall include: (A) the rendering of
services for any organization or engaging directly or indirectly in any business
which is or becomes competitive with the Company or any Affiliate, or which
organization or business, or the rendering of services to such organization or
business, is or becomes otherwise prejudicial to or in conflict with the
interests of the Company or any Affiliate; (B) the disclosure to anyone outside
the Company or any of its Affiliates, or the use in other than the Company’s
business, without prior written authorization from the Company, of any
confidential information or material relating to the business of the Company or
any of its Affiliates, acquired by the Participant either during or after
employment with the Company or an Affiliate; (C) activity that results in
termination of the Participant’s employment for Cause; (D) a violation of any
rules, policies, procedures or guidelines of the Company or an Affiliate,
including, but not limited to, the Company’s Code of Business Conduct and
Ethics; (E) any attempt, directly or indirectly, to induce any employee of the
Company or any Affiliate to be employed or perform services elsewhere or any
attempt, directly or indirectly, to solicit the trade or business of any current
or prospective customer, supplier or partner of the Company or any Affiliate; or
(F) any other conduct or act determined by the Board to be injurious,
detrimental or prejudicial to any interest of the Company or any Affiliate.


(b)Notwithstanding the foregoing, nothing in Section 5(a) above: (i) prohibits
the Participant from making reports of possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice and the Securities and Exchange Commission, in
accordance with the provisions and rules of Section 21F of the Exchange Act,
Section 806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower
protection provisions of state or federal law or regulation, or (ii) requires
notification or prior approval by the Company of any such report; provided that,
the Participant is not authorized to disclose communications with counsel that
were made for the purpose of receiving legal advice or that contain legal advice
or that are protected by the attorney work product or similar privilege.
Furthermore, the Participant shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, in each case, solely for the
purpose of reporting or investigating a suspected violation of law or (2) in a
complaint or other document filed in a lawsuit or proceeding, if such filings
are made under seal.


6.Recoupment.


(a)Recoupment. As provided by Section 6.9 of the Plan, notwithstanding anything
in the Plan or this Award Agreement, the Company will be entitled to the extent
required by applicable law (including, without limitation, Section 10D of the
Exchange Act and any regulations promulgated with respect thereto) or Exchange
listing conditions, in each case as in effect from time to time, to recoup
compensation of whatever kind paid under this Award Agreement by the Company at
any time.
 
(b)Repayment of Gain; Setoff. If the Participant engages in Detrimental Activity
prior to or during the six months after shares of Stock vest pursuant to Section
3 or 4 above, such shares may be forfeited within two years thereafter. In the
event of any such forfeiture, the Participant shall pay to the Company the
amount of any gain realized or payment received as a result of the forfeiture in
such manner and on such terms and conditions as may be required, and the Company
shall be entitled to setoff against the amount of any such gain any amount owed
to the Participant by the Company or any Affiliate.
 
7.Withholding of Taxes. The Company and its Affiliates shall have the right, in
its discretion, to deduct from the Participant’s remuneration or withhold shares
of Stock that would otherwise be issuable or deliverable to the Participant as a
result of vesting in satisfaction of the federal, state, local or foreign





--------------------------------------------------------------------------------

Exhibit 10.2




income or other taxes required by law to be withheld with respect to such
issuance or vesting (or such higher amount that would not have an adverse tax
effect). Shares of Stock tendered as payment of required tax withholding shall
be valued at the fair market value of the Company’s Stock on the date such tax
withholding obligation arises. It shall be a condition to the obligation of the
Company to release the shares of Stock from the vesting of the Restricted Stock
that the Participant pay to the Company or an Affiliate, upon its demand, such
amount as may be requested by the Company or the Affiliate for the purpose of
satisfying any liability to withhold federal, state, local or foreign income or
other taxes. If the amount requested is not paid, the Company may refuse to
release the shares of Stock.


8.Stock Certificates; Legends. The Company may issue stock certificates or
evidence the Participant’s interest by using a restricted book entry account
with the Company’s transfer agent. A legend may be placed on any certificate or
other document delivered to the Participant indicating restrictions on
transferability of the shares of Restricted Stock pursuant to this Award
Agreement or any other restrictions that the Committee may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, and any applicable federal or state securities laws or any stock
exchange on which the shares of Stock are then listed or quoted.


9.Miscellaneous.


(a)Compliance with Laws. If the Company, in its sole discretion, determines that
the listing upon any securities exchange or registration or qualification under
any federal, state or local law or any foreign law of any shares to be issued
pursuant to an Award is necessary or desirable, issuance of such shares shall
not be made until such listing, registration or qualification shall have been
completed.


(b)Incorporation of Plan. The shares of Restricted Stock are subject to the Plan
and any interpretations by the Committee under the Plan, which are hereby
incorporated into this Award Agreement by reference and made a part hereof. By
the execution of this Award Agreement, the Participant acknowledges that the
Plan document and the Plan prospectus, as in effect on the date of this
Agreement, have been made available to the Participant for review. In the event
of any conflict between the Plan and this Award Agreement, the Plan shall
control.


(c)Administration, Interpretation, Etc. Any action taken or decision made by the
Company, the Board or the Committee arising out of or in connection with the
construction, administration, interpretation or effect of any provision of the
Plan or this Award Agreement shall lie within its sole and absolute discretion,
as the case may be, and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant. By
receipt of the shares of Restricted Stock or other benefit under the Plan, the
Participant and each person claiming under or through the Participant shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan or this Award Agreement by the
Company, the Board or the Committee.


(d)Amendment. This Award Agreement may be amended from time to time by the
Committee, in its sole discretion, in any manner that the Committee deems
necessary or appropriate; provided, however, that no such amendment shall
adversely affect in a material manner any right of the Participant under the
Award without the written consent of the Participant.


(e)Capital Changes and Adjustments. If any change is made to the outstanding
shares of Stock or the capital structure of the Company, if required, the shares
of Restricted Stock shall be adjusted in any manner as contemplated by Section
12 of the Plan.







--------------------------------------------------------------------------------

Exhibit 10.2




(f)No Right of Employment. Nothing contained herein shall confer upon the
Participant any right to continued employment by the Company or any of its
Affiliates or interfere in any way with the right of the Company or any of its
Affiliates, which is hereby reserved, to terminate the employment of the
Participant at any time for any reason whatsoever.


(g)Rights as a Stockholder. Upon grant of the Award and subject to the
restrictions contained in Sections 2, 3, 4, 5, 6 and 7, the Participant shall be
the record owner of the shares of Restricted Stock and shall have all the rights
of a stockholder of the Company with respect to the shares of Restricted Stock,
including the right to vote the shares of Restricted Stock and receive all
dividends and other distributions paid or made with respect thereto.


(h)Notices. Any notices necessary or required to be given under this Award
Agreement: (i) to the Company shall be sufficiently given if in writing, and
personally delivered to the Secretary of the Company or mailed to its principal
office, 105 Norton Street, P.O. Box 271, Newark, New York 14513; or (ii) to the
Participant shall be sufficiently given if in writing, and personally delivered
or mailed by registered or certified mail, return receipt requested, postage
prepaid, to the last known address of the Participant, or to such other address
as the Participant shall have specified in writing to the Company.


(i)Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of the Company and the successors and assigns of the Company and to the
Participant and to the Participant’s heirs, executors, administrators,
successors and assigns.


(j)Governing Law. All questions pertaining to the interpretation, validity,
enforcement and performance of this Award Agreement shall be construed in
accordance with, and be governed by, the laws of the State of New York, without
giving effect to the choice of law principles thereof.


(k)Participant Acknowledgement. By signing this Award Agreement, the Participant
acknowledges that the Participant has received a copy of the Plan, has had an
opportunity to review the Plan and this Award Agreement in their entirety,
understands all provisions of the Plan and this Award Agreement, and agrees to
be bound by, and to comply with, all the terms and provisions of the Plan and
this Award Agreement.


(l)Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.


*    *    *    *    *









--------------------------------------------------------------------------------

Exhibit 10.2






IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
effective as of the Date of Grant set forth above.
 
IEC ELECTRONICS CORP.
 
 
 
 
By:
 
 
 
[________]
 
 
 
 
Its:
President & Chief Executive Officer
 
 
 
 
Date:
 





ACCEPTANCE
 
I, ___________________, hereby certify that I have read and fully understand the
foregoing Award Agreement. I hereby execute this Award Agreement to indicate my
acceptance of the shares of Restricted Stock and my intent to comply with the
terms thereof.


 
 
 
 
Participant
 
 
 
 
 
Street Address

 
 
 
 
 
 
City
State
Zip Code
 
 
 
 
 
Date:
 








